                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                           4:18CR3088

      vs.
                                                          ORDER
JUAN PABLO SANCHEZ DELGADO,
ANTONIO DE JESUS CASTRO,
MAGDALENA CASTRO BENITEZ,
ALMA HERNANDEZ MORENO,
ANAYANCY CASTRO HERNANDEZ,
FABIAN CASTRO, SUNI SARAHI
SANCHEZ DELGADO, OSVALDO
SANCHEZ DELGADO, JOHN
CHRISTOPHER GOOD, ARACELY
HEREDIA MARTINEZ, ERIC
BERINGER, CHRISTOPHER
THURLOW, MAYRA P. JIMENEZ,
ASIYADETH JIMENEZ CASTELLON,
JOHN GLIDDEN, JAIME GARCIA
COTA, LILLIAN AJIN, JP AND SONS,
LLC, J GREEN VALLEY, LLC, and
CASTRO PROPERTIES, LLC,

                  Defendants.


      Defendant Asiyadeth Jimenez Castellon has moved to continue the pretrial
motion deadline, (Filing No. 501), because Defendant needs additional time to
investigate this case and prepare for trial. The motion to continue is unopposed.
Based on the showing set forth in the motion, the court finds the motion should
be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant Asiyadeth Jimenez Castellon’s motion to continue, (Filing
            No. 501), is granted.
2)    As to all remaining defendants, pretrial motions and briefs shall be
      filed on or before May 20, 2019.

3)    As to all remaining defendants, trial of this case is
      continued pending resolution of any pretrial motions filed.

4)    The ends of justice served by granting the motion to continue
      outweigh the interests of the public and the defendant in a speedy
      trial, and as to all remaining defendants, the additional time arising
      as a result of the granting of the motion, the time between today’s
      date and May 20, 2019, shall be deemed excludable time in any
      computation of time under the requirements of the Speedy Trial
      Act, because although counsel have been duly diligent, additional
      time is needed to adequately prepare this case for trial and failing to
      grant additional time might result in a miscarriage of justice. 18
      U.S.C. § 3161(h)(1),(h)(6) & (h)(7). Failing to timely object to this
      order as provided under this court’s local rules will be deemed a
      waiver of any right to later claim the time should not have been
      excluded under the Speedy Trial Act.

April 3, 2019.
                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge




                                  2
